Title: To Benjamin Franklin from Rodolphe Valltravers, 25 April 1777
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Our predecessors’ introduction of Valltravers, at the time when he and Franklin were acquainted in London, called him “a shadowy, though well-meaning, figure.” Although he is still somewhat shadowy, we now know more about him. He was born in Berne in 1723 and died in 1814 or 1815. He came to England in 1750, was naturalized in 1757, and the next year married Jane Fisher, the daughter of an M.P. and presumably the “Mrs. V” of this note. In 1762 he returned to Switzerland; five years later he was back in London, connected with the legations of Bavaria and the Palatinate. After 1777 he seems to have lived most of the time on the continent, exploiting his wide connections with Europe’s leading intellectuals, from Linnaeus to Rousseau.
He and Franklin were out of touch, as far as we know, from 1768 to Valltravers’ appearance in Paris in the spring of 1777. The present note inaugurated a series of letters from him that continued for years. The Swiss was full of schemes for aiding the American cause, and they soon exhausted Franklin’s patience. “I have long since been tired of the Acquaintance and Correspondence of Mr. V.,” he wrote in 1783. “Having but a small Remnant left of Life, I cannot afford to attend to his endless Discourse and numerous long Letters, and visionary Projects. He wants to be employ’d in our Affairs, but he manages his own so badly that one can have but little Confidence in his Prudence.”
 
Passy, apl. 25th. 1777.
Valltravers has called on Messr. Franklin, to pay his Respects, and to inform Them of what is come to his Knowledge, and of what Steps he has taken, since their last Interview. He goes to Versailles, where Business may, most probably, detain him till Monday next. He takes his quarters at Versailles, chés Delcro, au Juste, where the Doctor’s Commands will be received with due Attention. His Return to Paris, if joined by his Ladies, will lead them over Marly and St. Cloud, St. Germain, Bois de Boulogne, &c. V.’s Stay at Paris is likely to continue some Time; But his Ladies leave it next Week, on Account of Mrs. V.’s State of Health.
 
Notation: Valtravers.
